ICJ_050_BarcelonaTraction1962_BEL_ESP_1970-02-05_JUD_01_ME_07_FR.txt. 222

OPINION INDIVIDUELLE DE M. MORELLI

OBJET DU DIFFÉREND ET OBJET DE LA DEMANDE

1. Il convient de préciser, tout d’abord, l’objet du différend qui
oppose l’Etat belge à l'Etat espagnol aussi bien que l’objet de la de-
mande que la Belgique a présentée à la Cour par sa requête du 19 juin
1962. Cette requête a été comparée, en particulier du côté espagnol,
avec l’autre requête que la même Belgique avait présentée le 23 septem-
bre 1958; et l’on a posé la question de savoir s’il s’agit de la même de-
mande ou plutôt de deux demandes différentes.

Etant donné les circonstances de l'affaire, une comparaison entre
les deux requêtes n’a d’utilité qu’aux fins de la détermination exacte de
l’objet de la demande présentée par la requête de 1962, la seule sur la-
quelle la Cour était appelée à se prononcer dans l’arrêt actuel. En effet,
la procédure introduite par la requête de 1958 ayant été close par suite
du désistement, il n’existait aucun obstacle de litispendance pouvant
empêcher la Belgique de soumettre de nouveau à la Cour la même de-
mande. Il ne fait pas de doute, d’autre part, qu’il était parfaitement
loisible à la Belgique de saisir la Cour d’une demande différente.

2. Pour ce qui est de l’objet du différend opposant la Belgique à
l'Espagne, ce différend a été dès le début caractérisé, en premier lieu,
par le grief avancé par la Belgique à raison des mesures prises par les
autorités espagnoles à l’égard de la Barcelona Traction et, en deuxième
lieu, par la prétention de la Belgique à une certaine réparation pour le
préjudice causé par ces mesures, considérées comme internationalement
illicites. Or ces éléments (et le différend qui en résulte) sont restés in-
changés même après le désistement, qui n’a eu, sur le différend, aucune
conséquence. On peut dire aussi que l’objet du différend est resté in-
changé, car l’objet d’un différend ne peut qu'être défini par ses éléments
constitutifs.

3. Malgré la persistance du même différend, peut-on estimer que,
par la requête de 1962, la Belgique a saisi la Cour d’une demande diffé-
rente, quant à son objet, de celle que la même Belgique avait soumise à
la Cour en 1958? Je suis d’avis que c’est par la négative qu’il faut répon-
dre à cette question. .

Lorsqu'on dit qu’un Etat exerce, à l’égard d’un autre Etat, la protec-
tion diplomatique par rapport à un particulier donné, qu’il protège ce

223
223 BARCELONA TRACTION (OP. IND. MORELLI)

particulier, qu’il prend fait et cause pour lui, on veut dire, par ces for-
mules, que l'Etat exerce, à l’égard d’un autre Etat, un droit propre, à
lui conféré par l’ordre juridique international et ayant pour objet un
certain traitement 4 accorder au particulier. L’Etat, dont le particulier
est le ressortissant, est autorisé à exiger, pour celui-ci, le traitement re-
quis par les règles internationales en la matière et, au cas où un tel traite-
ment ne serait pas accordé, il peut prétendre à une réparation sous la
forme soit d’une restitutio in integrum soit d’un dédommagement. La
réparation, sur le plan international, est due en tout cas à l’Etat et non
pas au particulier; cela même lorsqu'il s’agit d’un dédommagement et
bien que le montant doive en être établi sur la base du préjudice subi
par le particulier.

Ces notions très élémentaires expliquent d’une façon bien simple
pourquoi dans le cas d’espèce les deux demandes dont la Belgique a
successivement saisi la Cour, celle de 1958 et celle de 1962, doivent être
considérées comme tout à fait identiques.

4. Par la première requête aussi bien que par la deuxième la Belgique
a demandé à la Cour de dire et juger que l'Etat espagnol est tenu, à
l’égard de la Belgique, à une certaine réparation pour un fait qualifié
d’internationalement illicite. Naturellement ce fait internationalement
illicite, en tant que tel, n’aurait pu être commis par l’Etat espagnol qu’à
l'égard de Etat belge et non pas des particuliers lésés.

Le fait illicite dénoncé par la Belgique est décrit, dans les deux re-
quêtes, d’une façon identique: il consiste, d’après l’une et l’autre, en
une même conduite des autorités espagnoles. La demande principale
de réparation, formulée dans les deux requêtes, a pour objet la restitutio
in integrum et vise à l’annulation par l’Etat espagnol des mesures qui,
dans les deux requêtes, lui sont identiquement reprochées. Pour ce
qui concerne la demande subsidiaire de dédommagement, il est bien
vrai que, dans la requête de 1962, on a réduit le montant de celui-ci
à 88 pour cent du patrimoine de la Barcelona Traction et que, en con-
formité avec la nouvelle façon de présenter l’affaire, on a donné à cette
demande subsidiaire une justification différente en se référant, non plus
au préjudice subi par la Barcelona Traction, mais au préjudice subi par
les actionnaires belges de la société. Toutefois ni la réduction de la
somme demandée ni l’argumentation différente à l’appui de la demande
de dédommagement ne changent d’aucune façon, dans la substance,
l’objet de celle-ci.

5. Entre les deux demandes il n’y a pas seulement identité de petitum;
il y a aussi identité de causa petendi.

Dans le cas d’espèce la causa petendi consiste dans le caractère pré-
tendument illicite, à l'égard de la Belgique, d’une certaine conduite des
autorités espagnoles résultant, d’après l’une et l’autre des deux requêtes,
des mêmes actes et omissions. Aussi l'identité de la causa petendi n’est-
elle pas affectée par le fait qu'il y a, entre les deux requêtes, changement
dans la façon de démontrer que c’est précisément le droit de la Belgique

224
224 BARCELONA TRACTION (OP. IND. MORELLI)

qui aurait été lésé par les mesures incriminées. La circonstance que dans
la première requête la Belgique avait dénoncé le préjudice subi, par suite
de ces mesures, par une société dans laquelle on affirmait la présence
d'intérêts belges prépondérants, tandis que dans la deuxième requête la
même Belgique a dénoncé le préjudice indirectement subi, par suite des
mêmes mesures, par des ressortissants belges en tant qu’actionnaires
de la société, constitue simplement un changement d’argumentation,
qui n’a rien à faire avec l’objet de la demande.

En effet, toutes les fois qu’il s’agit, comme dans le cas d’espèce, d’une
demande en réparation pour violation, par une conduite donnée, des
règles internationales sur le traitement des étrangers, l'indication de tel
ou tel particulier, à l’égard duquel la protection diplomatique est exercée,
ne concerne pas du tout l’objet de la demande, car celle-ci n’a d’autre
objet que la réparation que l'Etat réclame pour lui-même. Cela, bien
entendu, à la condition que l'indication de la conduite prétendument
illicite de l’autre Etat reste inchangée par la suite; au cas contraire il y
aurait changement. de la demande par changement de causa petendi.

Les choses se passent autrement lorsque la protection diplomatique
est exercée, non pas sous la forme d'une demande en réparation pour un
fait illicite que l’on affirme accompli, mais, au contraire, sous la forme
de la prétention à un traitement donné que l’autre Etat devrait réserver
à un particulier. En ce cas, Vindication du particulier à l’égard duquel la
protection diplomatique est exercée fait partie intégrante de l’indication
de la conduite étatique réclamée par l'Etat qui exerce la protection diplo-
matique. Par conséquent, s’il s’agit d’une demande présentée par la voie
judiciaire, la substitution d’un particulier protégé à un autre entraîne un
changement de l’objet de la demande. Il y a précisément, en ce cas, un
changement de petitum.

6. Les raisons pour lesquelles je suis d’avis que les deux demandes
soumises à la Cour par la Belgique doivent être considérées comme ob-
jectivement identiques ne sont pas celles que le Gouvernement espagnol
invoque pour aboutir à la même conclusion.

Le Gouvernement espagnol semble partir de l’idée que, pour établir
l’objet de la demande (ou de l'affaire, comme il dit parfois), il faudrait
avoir égard au particulier protégé. Dans le contre-mémoire et dans les
conclusions qui y figurent on en arrive, par une formule peut-étre ellip-
tique, A envisager soit la société Barcelona Traction soit les actionnaires
belges comme constituant eux-mêmes l’« objet » possible de la «demande »
belge. Et l’on oppose, dans le même contre-mémoire, une affaire de pro-
tection de sociétés à une affaire de protection d’actionnaires.

Or, si l’on accepte l’idée que le particulier protégé constitue Jui-même
l’objet de la demande ou tout au moins l'élément décisif pour établir
quel est l’objet de la demande, il faudrait en déduire, comme consé-
quence logique, que la demande présentée par la Belgique en 1962 est

225
225 BARCELONA TRACTION (OP. IND. MORELLI)

autre que celle qui avait été soumise à la Cour en 1958, parce que la
Belgique déclare maintenant protéger, non pas la Barcelona Traction,
mais les actionnaires belges de cette dernière

Toutefois, d’après le Gouvernement espagnol, cette déduction de-
vrait être écartée pour ja raison que, dans sa requête de 1962, la Bel-
gique aurait tenté de camoufler, sous les apparences d’une affaire relative
a des actionnaires belges de la Barcelona Traction, une affaire qui con-
cerne en réalité la société en tant que telle. Ce qui serait prouvé, d’une
part, par les griefs avancés (se rapportant aux mesures prises par les
autorités espagnoles à l’égard de la société) et, de l’autre, par les moda-
lités de la réparation demandée (consistant, en premier lieu, dans la
restitutio in integrum de l’entreprise).

7. Je suis d’avis que la Belgique, en présentant la nouvelle demande de
la façon qu’elle a estimée la plus convenable, n’a fait qu’exercer une
liberté qui, comme la Cour l’a remarqué dans son arrêt, lui appartenait
sans aucun doute. Partant, c’est d’après le contenu que la Belgique lui a
donné que la demande devait être examinée et jugée. Il aurait été tout a
fait arbitraire, sous prétexte de rechercher ce qui se cache sous de pré-
tendues apparences, de remplacer la demande réelle, telle que la Belgique
l'a formulée, par une demande différente et purement hypothétique.

Or, si l’on veut comparer la demande de 1962 avec celle qui avait été
soumise à la Cour en 1958 (ce qui, comme on l’a déjà dit, n’a d’autre
utilité que de mieux préciser le contenu de la demande nouvelle), il
faut considérer les deux demandes comme objectivement identiques.
Mais cela non pas pour la raison que, comme le prétend le Gouvernement
espagnol, la nouvelle demande aussi concernerait, malgré les apparences,
la protection diplomatique de la société Barcelona Traction en tant que
telle, mais plutôt pour la raison qu’il y a, entre les deux demandes,
identité de petitum (réparation demandée) aussi bien que de causa petendi
(conduite prétendument illicite des autorités espagnoles).

Cette constatation faite, il faut toutefois remarquer qu’il y a, entre
les deux requêtes, une différence pour ce qui concerne la façon dont la
Belgique prétend démontrer que les mesures incriminées constituent un
fait illicite de Espagne à l’égard de la Belgique. Pour démontrer cela
(et pour prouver, par conséquent, son droit à la réparation) la Belgique
ne s’est plus appuyée sur la thèse du préjudice subi par une société dans
laquelle il y aurait des intérêts belges prépondérants; la Belgique s’est
fondée, au contraire, sur le fait que les mesures incriminées, bien que
prises à l’égard de la société, auraient indirectement lésé les actionnaires
belges de la société. Or il n’était pas possible d’écarter d’emblée cette
nouvelle thèse en disant qu’elle ne constitue que la façon de camoufler
une demande différente. C’est la thèse réellement avancée par la Belgique
dans sa requête de 1962 qui devait être examinée dans les aspects qui lui
sont propres pour juger si elle était bien ou mal fondée.

226
226 BARCELONA TRACTION (OP. IND. MORELLI)
II

DE L’ORDRE DES QUESTIONS

1. La Belgique demande de l’Espagne réparation pour les mesures
prises par les autorités de ce dernier Etat a l’égard de la Barcelona Trac-
tion, mesures considérées par la Belgique comme internationalement
illicites. Il doit naturellement s’agir d’illicéité vis-à-vis de la Belgique
résultant de la violation d’un droit subjectif propre de la Belgique, de la
violation, én d’autres termes, d’une obligation de l’Espagne envers la
méme Belgique. En effet, les régles internationales relatives au traite-
ment des étrangers, bien que régles de droit international général obli-
geant, en tant que tellés, chaque Etat a l’égard de tous les autres Etats,
se concrétisent en des rapports juridiques bilatéraux, de sorte que l’obli-
gation d’un Etat de réserver à un particulier donné le traitement requis
existe uniquement à l'égard de l'Etat dont ce particulier est le ressortis-
sant et non pas à l’égard des autres Etats.

Or, pour démontrer que c’est précisément un droit subjectif de la
Belgique qui a été violé par les mesures incriminées, le Gouvernement
belge soutient que ces mesures, bien que prises à l’égard d’une société
canadienne, ont indirectement lésé des ressortissants belges en tant
qu’actionnaires de la société. Cette argumentation est contestée, sous
plusieurs aspects, par le Gouvernement espagnol. Ce qui pose, entre
autres, un problème de qualité pour la Belgique.

2. Il faut s’entendre quant au sens dans lequel il est possible, à ce
propos, de parler proprement de qualité; cela pour la raison que les Par-
ties ont employé des termes qui peuvent prêter à équivoque: «qualité
pour agir» ou jus standi. Ces termes sembleraient indiquer une qualité
procédurale se rapportant au droit d’ester en justice. Or ce droit est
actuellement hors de discussion, une fois que l’arrêt de 1964 a affirmé la
juridiction de la Cour dans la présente affaire et, par là, le pouvoir
corrélatif de la Belgique de la saisir, c’est-à-dire le pouvoir d’action de
la même Belgique.

Il est possible maintenant de parler de qualité uniquement dans le
sens d’une qualité substantielle et non pas procédurale, c’est-a-dire dans
le sens de l’appartenance à un. Etat plutôt qu’à un autre Etat du droit
substantiel invoqué dans le procès. On suppose, par hypothèse, l’exis-
tence d’une certaine obligation à la charge d’un Etat donné (l'Etat défen-
deur) et l’on se demande quel est l'Etat titulaire du droit subjectif hy-
pothétique correspondant: on se demande, en particulier, si un tel droit
appartiendrait ou non à l’Etat demandeur.

Comme je l'ai indiqué dans mon opinion dissidente jointe à l’arrêt
sur les exceptions préliminaires (C.1.J. Recueil 1964, p. 111 et suiv.),
la question de la qualité, entendue de cette façon, est une question de
droit substantiel concernant le fond même de laffaire. Un arrêt disant
que l'Etat demandeur est dépourvu de qualité, par rapport au droit de

227
227 BARCELONA TRACTION (OP. IND. MORELLI)

protection diplomatique qu’il invoque, est, non pas un arrêt déclarant la
demande irrecevable, mais plutôt un arrêt rejetant la demande au fond.
Un tel arrêt produit les effets de la chose jugée au sens matériel.

3. Dans mon opinion dissidente (p. 112 et suiv.; voir aussi p. 98 et
suiv.), j'ai expliqué aussi que la question de la qualité en tant que ques- .
tion concernant l’appartenance à l’Etat demandeur du droit substantiel
invoqué par lui comme fondement de sa demande, n’a aucun caractère
préliminaire; cela dans le sens qu’il n’y a aucune nécessité logique de
résoudre la question de la qualité avant d’aborder l’examen des autres
questions concernant également le fond.

Il s'ensuit qu'il appartient au juge de déterminer l’ordre le plus con-
venable à suivre, en s'inspirant pour cela de critères d'opportunité et
d'économie. Le juge peut bien décider de commencer par l’examen de la
question de la qualité en prenant pour hypothèse l’existence de l’obliga-
tion invoquée comme fondement de la demande. Mais il se peut aussi
que le juge trouve plus aisé, sans aborder du tout la question de la qualité,
de prononcer le rejet de la demande pour le motif de l’inexistence même,
pour le défendeur (n’importe à l'égard de quel Etat), de l'obligation
affirmée par le demandeur. Pour cela il pourrait être suffisant de résoudre
une question de droit pur, en établissant l’inexistence ou en déterminant
le véritable contenu de la règle juridique invoquée comme fondement de
la demande !.

4. Or le Gouvernement espagnol s’oppose à la demande belge en
soulevant, entre autres, des questions qui sont sans doute des questions
de qualité.

En effet, le Gouvernement espagnol nie l’existence d’une participation
belge élevée au capital-actions de la Barcelona Traction, contestant que
certains particuliers, à l’égard desquels la Belgique prétend exercer la
protection diplomatique, puissent être considérés comme des actionnaires
belges de la société; et cela sous deux aspects différents. En premier lieu,
le Gouvernement espagnol nie que certains particuliers, qualifiés de
ressortissants belges par la Belgique, puissent être réellement considérés et
traités comme des Belges. En deuxième lieu le Gouvernement espagnol
nie que certains particuliers protégés par la Belgique puissent être con-
sidérés comme des actionnaires de la Barcelona Traction.

On pose ainsi, sous deux aspects différents, un problème qui est sans
doute un problème de qualité, concernant, en tant que tel, la direction
de Vobligation supposée existante à la charge de l'Espagne. Il s’agit,
sous le premier des deux aspects, de savoir si le droit correspondant
à cette obligation hypothétique appartient à la Belgique ou plutôt à un
autre Etat quelconque dont le particulier en question devrait être consi-

1 Voir dans mon opinion individuelle relative aux affaires du Sud-Ouest africain,
deuixéme phase, C.I.J. Recueil 1966, p. 65 et suiv., les remarques concernant le
rapport dans lequel la question de la qualité se trouve avec la question de I’existence
de l'obligation et le caractère hypothétique que revêt la question de la qualité lors-
qu’elle est posée avant que l’existence de l'obligation ne soit établie.

228
228 BARCELONA TRACTION (OP. IND. MORELLI)

déré comme ressortissant. Egalement, sous le deuxième aspect, il s’agit
de savoir si le droit de protection diplomatique appartient à la Belgique
ou plutôt à un autre Etat quelconque dont le véritabie actionnaire serait
ressortissant. I] s’agit en définitive, sous l’un et l’autre aspect, de ce
qu’on appelle la nationalité de la réclamation.

5. Comme on le voit, tout cela suppose l’existence, pour ce qui con-
cerne le traitement de la Barcelona Traction, d’une obligation à la
charge de l’Espagne et à l'égard de l’État national ou des Etats nationaux
des actionnaires. Or le Gouvernement espagnol nie l'existence même
d’une telle obligation en recourant à une autre argumentation. Par cette
argumentation on ne soulève pas du tout un problème de qualité; on ne
soulève pas un problème de nationalité de la réclamation. On soulève, au
contraire, un problème concernant l'existence même de la règle de droit
invoquée par la Belgique comme fondement de sa demande; problème
qu’il est possible de poser même si l’on suppose que les particuliers pro-
tégés sont réellement des actionnaires de la Barcelona Traction et qu’ils
sont aussi des ressortissants belges.

On ne peut pas affirmer qu'il s’agit malgré tout d’un problème de
direction de l’obligation (et, par conséquent, de qualité par rapport
au droit subjectif correspondant) pour la raison qu’il faudrait tenir
compte aussi du droit de protection diplomatique appartenant au Ca-
nada, en tant qu’Etat national de la société, et partant se demander si
c'est précisément le Canada, plutôt que la Belgique, qui aurait qualité
pour prétendre à la réparation. En effet le droit du Canada découle d’une
règle autre que celle qui est invoquée par la Belgique et qui concerne,
non pas la protection diplomatique de la société en tant que telle, mais
plutôt la protection diplomatique des actionnaires par rapport à des
mesures prises à l'égard de la société. Si cette dernière règle est niée,
un problème de qualité ne se pose pas du tout.

6. En effet toute question de qualité ne peut être posée que par rap-
port à une règle de droit qui soit ou bien incontestée ou bien supposée
existante. Il s’agit de savoir, parmi les différents. sujets auxquels cette
règle s’adresse, quel est celui auquel, dans le cas concret, la même règle
confère le droit subjectif invoqué; il s’agit, en particulier, de savoir
si c’est précisément au demandeur qu’un tel droit est conféré. Si l’exis-
tence même de la règle est niée, toute possibilité de poser un problème
de qualité est écartée.

Par conséquent, si l’on dit-qu’il n’y a pas de règle autorisant la pro-
tection diplomatique des actionnaires à raison de mesures prises à
l’égard de la société, on exclut par là l’existence de toute obligation de
l'Espagne, en la matière, vis-à-vis de tous les autres Etats. On nie partant
le droit de la Belgique, non pas pour la raison qu’un tel droit appartien-
drait, par hypothèse, à un Etat autre que la Belgique (en d’autres ter-
mes, pour défaut de qualité pour la Belgique), mais plutôt pour la rai-
son que le même droit ne peut être invoqué par aucun Etat, parce qu'il
n'existe aucune règle d’où il pourrait découler.

229
229 BARCELONA TRACTION (OP. IND. MORELLI)

Au contraire, l’autre question, celle de la nationalité de la réclama-
tion, concerne proprement la qualité. On postule l’existence possible
d’une règle autorisant chaque Etat à exercer la protection diplomatique
à l'égard de ses ressortissants actionnaires d’une société pour le traite-
ment réservé à celle-ci par un autre Etat; et l’on se demande si, sur la
base de cette règle hypothétique, c’est à la Belgique qu’appartiendrait
le droit de protéger certains particuliers, cela pour la raison que, con-
formément à l’affirmation de la Belgique, ces particuliers seraient à
la fois des ressortissants belges et des actionnaires de Barcelona Trac-
tion. On pose ainsi, comme on le voit, un véritable problème de qualité,
le problème, en d’autres termes, de l'appartenance du droit subjectif
découlant d’une certaine règle supposée existante. La solution par la
négative de cette question aurait, elle aussi, conduit à rejeter la demande
belge au fond.

7. Toutefois, le fait qu'il s’agit d’un problème de qualité ne veut pas
dire que ce problème aurait dû être examiné et tranché par l’affirmative
avant qu’il fût possible pour la Cour de passer à l’examen de l’autre
problème, celui de l’existence d’une obligation de l'Espagne à l’égard
des Etats nationaux des actionnaires de la Barcelona Traction pour ce
qui concerne le traitement de cette dernière. J'ai déjà dit que le problème
de la qualité concerne lui aussi le fond et que, pour cela, il n’y avait aucune
nécessité logique de le résoudre avant les autres questions concernant
également le fond. La décision sur l’ordre à suivre ne pouvait tenir qu’à
des motifs d'économie.

Or la Cour a donné la priorité à examen du problème de pur droit
international relatif à la protection diplomatique des actionnaires d’une
société par leur Etat national par rapport à des mesures prises à l'égard
de la société. Ce choix était en soi le plus opportun; ce qui a été par la
suite confirmé par le résultat même auquel il a abouti.

En effet, ayant tranché ledit problème par la négative, ayant nié,
en d’autres termes, l'existence, pour ce qui concerne le traitement réservé
par un Etat à une société donnée, de toute obligation de cet Etat à l'égard
des Etats nationaux des actionnaires, la Cour a pu par là même écarter
tout problème de qualité, c’est-à-dire le problème de savoir si les parti-
culiers que la Belgique prétend protéger sont ou non actionnaires de la
société et, en même temps, ressortissants belges. De cette façon, bien des
questions très délicates de fait et de droit interne, dont la solution n’était
pas nécessaire aux fins du règlement de l'affaire, ont été évitées.

8. Aussi la Cour a-t-elle pu conférer une structure logique-très simple
à sa décision, qui consiste en substance à nier la prémisse majeure du
syllogisme, à nier, en d’autres termes, la règle invoquée par la Belgique.
De cette façon la Cour a donné une réponse définitive et concrète au
problème fondamental débattu entre les Parties, qui consiste précisé-
ment à savoir si la règle de droit international invoquée par la Belgique
existe ou non. La solution par la négative d’un tel problème implique
qu'aucun des Etats nationaux des actionnaires ne pourrait exercer la

230
230 BARCELONA TRACTION (OP. IND. MORELLI)

protection diplomatique, cela indépendamment de la quantité d’actions
possédées par ses nationaux. Par conséquent, la demande belge devait
être, sur cette base, rejetée même au cas où l’on aurait prouvé que la
totalité ou la presque totalité des actions de la Barcelona Traction sont
entre les mains de ressortissants belges.

Si, par contre, la Cour avait commencé par l'examen du problème de
la qualité, son raisonnement et la structure logique de sa décision auraient
été en tout cas beaucoup plus complexes. J’ai déjà dit que toute question
de qualité ne peut être posée que par rapport à une certaine règle qui,
si elle est, comme dans le cas d’espèce, contestée, doit être, aux fins du
raisonnement, supposée exister. La Cour serait précisément partie de
l'hypothèse qu’une certaine règle constituant la prémisse majeure du
syllogisme existe; supposant exacte cette prémisse, la Cour aurait exa-
miné et tranché les différentes questions de fait rentrant dans le domaine
de la prémisse mineure (les questions de droit interne aussi sont, pour le
juge international, des questions de fait).

Or de deux choses l’une: ou bien le problème de la qualité, posé de
cette façon hypothétique, aurait été tranché par l’affirmative ou bien
le même problème aurait été tranché par la négative.

Dans le premier cas, une fois reconnue la qualité de la Belgique par
rapport à une règle de droit tenue par hypothèse pour existante, la Cour
aurait été obligée d'examiner et de résoudre le problème de savoir si
cette règle existe réellement ou non: c’est-à-dire le problème même
auquel la Cour a donné en fait la priorité et dont la solution négative
suffit par elle-même à régler l’affaire sans aucun besoin d’aborder la
question très complexe de la qualité.

C’est seulement dans le cas d’une solution négative du problème de la
qualité que la Cour aurait pu, sur cette base, prononcer le rejet de la
demande belge, sans se soucier de vérifier si l'hypothèse sur laquelle elle
s'était fondée correspondait ou non à la réalité de l’ordre juridique in-
ternational. Or ce caractère hypothétique du raisonnement aurait eu
quelque chose d'étrange. Confrontée avec un problème très important de
droit international, problème tenant une place fondamentale dans les
argumentations respectives des Parties, la Cour se serait dérobée à la
tâche de lui donner une solution, parce qu’au lieu de résoudre ce pro-
bléme elle serait partie d’une simple hypothèse, celle de la solution du
même problème par l’affirmative.

9. Il faut encore remarquer que la solution, dans un sens ou dans
l'autre, d’un problème de qualité est fonction de la règle par rapport
à laquelle ce problème est posé. Si, par exemple, on part de la règle
hypothétique d’après laquelle chaque Etat a le droit de protéger ses
ressortissants actionnaires d’une société indépendamment de la quantité
d'actions possédées par ces mêmes ressortissants, il n’y aurait aucune
difficulté, en l’espèce, à reconnaître la qualité de la Belgique, étant
donné que l’Espagne ne conteste pas l’existence, entre les mains de res-
sortissants belges, d’un certain nombre (peu importe s’il est plus ou

231
231 BARCELONA TRACTION (OP. IND. MORELLI)

moins grand) d’actions de la Barcelona Traction. La question de la
qualité se présenterait au contraire comme une question très délicate si,
en conformité avec la thèse belge, on supposait l'existence d’une règle
différente et, dans un certain sens, plus limitée: d’une règle qui donnerait
le monopole de la protection diplomatique des actionnaires d’une so-
ciété, frappée d’une certaine mesure, à l’État dont les ressortissants se-
raient en possession de la plus grande partie des actions ou bien d’une
règle qui réserverait la protection diplomatique aux différents Etats
dont les ressortissants seraient en possession d’une quantité substan-
tielle d'actions.

En outre, l'utilité même d’une solution préalable et hypothétique
du problème de la qualité dépend du choix de la règle, supposée existante,
par rapport à laquelle le problème est posé. Il suffit à ce propos de faire
remarquer que, par exemple, la solution affirmative du problème de la
qualité serait dépourvue de toute utilité s’il n’y avait pas coïncidence
entre la règle prise, par hypothèse, comme existante et la règle dont
l'existence réelle est par la suite établie.

I
SUR LE PROBLEME DE LA PROTECTION DIPLOMATIQUE DES ACTIONNAIRES

1. Yen viens maintenant au probléme de savoir si un Etat a le droit
d’exercer la protection diplomatique à l’égard de ses ressortissants qui,
en tant qu’actionnaires d’une société anonyme ayant une nationalité
différente, auraient subi un préjudice du fait de mesures prises à l’égard
de la société par un Etat étranger. Pour la solution correcte de ce problème
il faut, à mon avis, partir de quelques remarques très générales sur les
règles de droit international concernant le traitement des étrangers.

Ces règles visent toujours à la protection de certains intérêts propres
à des individus ou à des entités collectives. Lesdits intérêts, bien qu’en-
visagés par des règles de droit international, restent, pour l’ordre juridi-
que international, de simples intérêts. Ce serait en effet contraire à la
structure actuelle de la communauté internationale et de l’ordre juridi-
que international que de penser que cet ordre juridique puisse soit
conférer soit simplement reconnaître des droits subjectifs à des individus
ou à des entités collectives autres que celles qui, comme les Etats, ont
la qualité de sujets du droit international. C’est seulement dans l’ordre
juridique étatique que les intérêts des ressortissants étrangers peuvent
trouver protection moyennant l’attribution à ces derniers soit de droits
subjectifs soit d’autres situations juridiques subjectives favorables (fa-
cultés, pouvoirs juridiques, expectatives).

Les règles de droit international peuvent toutefois tenir compte,
d’une façon ou d’une autre, de l'existence de cette possibilité pour l’ordre
juridique étatique, lorsqu'elles s'adressent aux Etats pour leur imposer des
obligations données en matière de traitement des étrangers.

232
232 BARCELONA TRACTION (OP. IND. MORELLI)

Les règles internationales en cette matière, bien que visant toutes à
protéger des intérêts, en tant que tels, d'individus ou d’entités collectives,
peuvent employer, pour atteindre leur but, des moyens différents et
peuvent se référer de façons différentes aux ordres juridiques étatiques.

2. Il y a, en premier lieu, des règles internationales relatives au traite-
ment: des étrangers qui déterminent directement les intérêts qu’elles
visent à protéger, indépendamment de ce que pourrait être l’attitude
actuelle de l’ordre juridique interne à cet égard. Les intérêts envisagés
par les règles de cette catégorie sont toujours des intérêts propres d’indi-
vidus et jamais des intérêts d’entités collectives. En outre, parmi les
intérêts d'individus ressortissants étrangers, les règles dont il s’agit
envisagent toujours des intérêts ayant une importance fondamentale,
tel que l’intérêt à la vie ou à la liberté et jamais des intérêts d’ordre pure-
ment économique.

La règle internationale se réfère, en ce cas, à l’ordre juridique étatique
uniquement dans le sens qu’elle s’adresse à l'Etat pour l’obliger à un
comportement donné dans son propre ordre juridique interne; compor-
tement qui peut consister à conférer, dans cet ordre juridique, certains
droits subjectifs ou certaines autres situations juridiques subjectives aux
ressortissants étrangers.

Les règles internationales de cette catégorie révèlent une certaine ana-
logie avec les règles internationales concernant la protection des droits
de l’homme. Pour ces règles aussi il ne s’agit pas de la protection de
droits subjectifs qui seraient déjà conférés par l’ordre juridique interne,
mais il s’agit de lattribution même (obligatoire pour l'Etat) de droits
subjectifs dans l’ordre interne. Si l’on parle, à cet égard, de «droits»
de l’homme en tant qu’objet de la protection visée par la règle interna-
tionale, c’est qu’on emploie ce terme dans le sens de droits naturels. Le
droit international vise, dans ce cas aussi, à la protection de certains
intérêts individuels et non pas de droits subjectifs découlant déjà d’un
ordre juridique positif.

3. Aux règles internationales sur le traitement des étrangers apparte-
nant à la catégorie que je viens d’indiquer on peut opposer, ayant égard
à leur structure, les règles d’une catégorie différente. Le champ d’applica-
tion des règles qui entrent dans cette deuxième catégorie est beaucoup
plus étendu que celui des règles de la première, parce que, d’une part,
les règles de la deuxième catégorie concernent non seulement les indi-
vidus étrangers mais aussi les entités collectives étrangères et que, d’autre
part et comme conséquence même de ce fait, elles visent non pas à la
protection de quelques intérêts donnés ayant une importance fondamen-
tale pour la personne humaine, mais plutôt à la protection d’autres intérêts
plus nombreux ayant le plus souvent un caractère purement économique.

De même que les règles de la première catégorie, celles de la deuxième
visent également à la protection d’intérêts et cela moyennant un certain
comportement que les Etats, auxquels ces règles s'adressent, sont, par
ces mêmes règles, obligés de suivre dans leur ordre juridique interne.

233
233 BARCELONA TRACTION (OP. IND. MORELLI)

Mais, avant de se référer de cette façon à l’ordre juridique interne, les
règles internationales dont il s’agit maintenant se réfèrent au même ordre
juridique pour accomplir une tâche préalable, consistant à déterminer
les intérêts qui forment l’objet de la protection envisagée. C’est que la
règle internationale suppose une certaine attitude de l’ordre juridique
étatique, dans le sens qu’elle a égard uniquement à des intérêts qui, dans
cet ordre juridique, ont déjà reçu une certaine protection moyennant
l'attribution de droits subjectifs ou d’autres situations juridiques sub-
jectives favorables (facultés, pouvoirs juridiques, expectatives); atti-
tude de l’ordre juridique étatique qui, en soi, n’est pas internationale-
ment obligatoire.

C’est en supposant cette donnée, résultant de l’ordre juridique interne,
que la règle internationale oblige l'Etat à un certain comportement par
rapport aux intérêts dont il s’agit: par rapport, pourrait-on dire désor-
mais, aux droits subjectifs par lesquels les intérêts en question sont pro-
tégés dans l’ordre juridique interne. Il faut préciser que c’est par souci
de brièveté que je parle, à ce propos, de droits subjectifs, parce que, au
lieu d’un droit subjectif, il pourrait bien s’agir d’une autre situation ju-
ridique favorable: d’une faculté, d’un pouvoir juridique, d’une expecta-
tive.

Le comportement auquel l'Etat est obligé par le droit international
par rapport aux droits que le même Etat confère aux ressortissants
étrangers dans son propre ordre interne consiste, en premier lieu, dans
la protection judiciaire de ces droits. Un Etat qui, ayant attribué cer-
tains droits aux ressortissants étrangers, barrerait à ces derniers l’accès
aux tribunaux pour faire valoir ces mêmes droits se rendrait coupable,
pour le droit international, d’un déni de justice. À part cela, le droit inter-
national oblige l'Etat, dans certaines limites et à certaines conditions, à
respecter, par la conduite de ses organes administratifs ou même législatifs,
les droits que l’ordre juridique interne du même Etat confère aux res-
sortissants étrangers. On parle, à ce propos, du respect des droits acquis
des étrangers.

Comme on le voit, le fait que les règles internationales dont il s’agit
envisagent uniquement les intérêts des étrangers constituant déjà, pour
l’ordre interne, des droits subjectifs, n’est que la conséquence nécessaire
du contenu même des obligations imposées par ces règles; obligations
qui supposent précisément des droits subjectifs conférés aux étrangers
par l’ordre juridique étatique. |

L'obligation de la tutelle judiciaire aussi bien que celle du respect des
droits ont donc pour objet des droits, tels qu’ils sont conférés par l’ordre
juridique interne. Il s’agit là d'une façon indirecte de déterminer les
intérêts que la règle internationale vise à protéger, étant donné que cette
règle ne protège les intérêts d’individus étrangers ou d’entités collectives
étrangères que si ces intérêts bénéficient déjà d’une certaine protection
de l’ordre juridique interne. Cela veut dire que la règle internationale se
réfère à l’ordre juridique interne dans ce sens que, pour imposer une

234
234 BARCELONA TRACTION (OP. IND. MORELLI)

obligation donnée à la charge d’un Etat, elle suppose une certaine attitude
librement suivie par l’ordre juridique du même Etat.

4. Cette référence de la règle internationale au droit étatique n’a rien
d’anormal. On ne peut pas du tout objecter, comme on l’a fait du côté
belge, que de cette façon on fait dépendre la responsabilité internationale
de‘ l'Etat de catégories du droit interne, en permettant à un Etat d’op-
poser les dispositions de son propre ordre juridique afin d'échapper aux
conséquences internationales de ses actes. En réalité il ne s’agit pas de
subordonner la responsabilité internationale, en tant que telle, aux dis-
positions du droit interne; il s’agit plutôt du fait que l’existence même de
l'obligation internationale dépend d’une donnée résultant du droit in-
terne, et cela en vertu, non pas du droit interne, mais, au contraire,
de la règle internationale elle-même, qui renvoie, à cet effet, au droit
étatique.

Il n’est pas possible non plus d’opposer, comme on Pa fait aussi, le
prétendu principe fondamental de la suprématie du droit international.
Malgré l’assertion contraire du Gouvernement belge à ce propos, ledit
principe n’a jamais été affirmé, en tant que tel, par la Cour internationale
et, pour ce qui est de la Cour permanente, il se trouve en opposition
nette avec l’idée, dont cette dernière s’est toujours inspirée, de la sépara-
tion entre le droit international et le droit interne.

Tout autre est le principe qui se trouve à la base de l’affirmation de la
Cour permanente, selon laquelle, au regard du droit international, les
lois nationales sont de simples faits (C.P.J.I. série A n° 7, p. 19). Il s’agit
là, non pas du prétendu principe de la suprématie du droit international,
mais plutôt du caractère exclusif de l’ordre juridique international, com-
me de tout ordre juridique originaire. Or ce principe n’exclut pas du tout
la possibilité, pour une règle de droit international, de renvoyer au droit
interne de quelque façon que ce soit: par exemple, précisément pour
subordonner l'obligation mise à la charge d’un Etat à une certaine donnée
relevant du droit interne de cet Etat. Les traités d’extradition et les
traités relatifs à la reconnaissance des jugements étrangers offrent des
exemples très clairs de cette possibilité.

5. Dans le cas d'espèce les intérêts qui entrent en ligne de compte
sont soit des intérêts d’entités collectives, plus précisément de sociétés
de commerce, telles que la Barcelona Traction et les sociétés actionnaires
de celle-ci, soit des intérêts d'individus, tels que les actionnaires indivi-
duels de la Barcelona Traction. Mais il s’agit en tout cas d'intérêts d’or-
dre purement économique.

Il s'ensuit que les règles internationales qu’il est possible d’invoquer
pour la protection de ces intérêts sont uniquement des règles apparte-
nant à la deuxième des deux catégories que j’ai indiquées. Or, comme
on l’a vu, ces règles supposent que, pour la protection des mêmes intérêts,
des droits subjectifs soient déjà conférés par l’ordre juridique interne.
C’est en supposant cette attitude, internationalement libre, de l’ordre

235
235 BARCELONA TRACTION (OP. IND. MORELLI)

interne, que la règle internationale impose à l'Etat des obligations don-
nées.

Des considérations que j’ai développées il faut déduire que, du moins
d’après le droit international général, un Etat est libre même de nier la
personnalité juridique aux sociétés de commerce ou à certaines sociétés
de commerce. En effet, c’est uniquemment aux individus que l’État est
internationalement obligé de reconnaître la personnalité juridique, de
conférer, en d’autres termes, un ensemble de droits subjectifs. Il s’agit
précisément des droits subjectifs que l’Etat est obligé, par les règles in-
ternationales de la première catégorie, de conférer aux individus pour
la protection de certains de leurs intérêts ayant un caractère fondamental.
C’est seulement au cas où certains droits subjectifs et, par conséquent,
la personnalité juridique sont conférés à une société de commerce dans
l’ordre interne que l’Etat est lié par des obligations internationales don-
nées concernant la protection judiciaire et le respect de ces même droits.

Au cas où l’ordre juridique interne dénie la personnalité juridique à
une société de commerce, cela veut dire que le même ordre interne consi-
dère le patrimoine social comme l’objet de droits propres des associés.
Alors c'est par rapport à ces droits, librement conférés aux associés par
l’ordre interne, que subsiste, à la charge de l'Etat, l'obligation internatio-
nale de protection et de respect.

Si, par contre, l’ordre juridique interne reconnaît à la société la per-
sonnalité juridique, le même ordre juridique ne peut que régler d’une
façon correspondante les droits des associés. Par cohérence avec l’attribu-
tion du patrimoine social à la société, considérée comme personne juri-
dique, les associés n’auront alors que des droits limités, dont l’objet ne
sera pas le patrimoine social. Il va sans dire que, dans cette hypothèse aussi
les droits accordés aux associés, quels qu’ils soient, jouissent de la pro-
tection internationale qui leur est propre.

En d’autres termes, il y a, d’un côté, un ensemble de droits conférés
par l’ordre interne à la société; et, de l’autre côté, il y a, dans le même
ordre juridique, un ensemble, tout à fait distinct, de droits conférés
aux associés. Chaque ensemble de droits jouit d’une protection inter-
nationale distincte.

Comme on le voit, l’une et l’autre de ces deux protections accordées
par l’ordre juridique international supposent une certaine attitude du
droit interne, à savoir une certaine façon dont celui-ci règle les droits de
la société, d’une part, et les droits des associés, de l’autre. Dans le cas
d'espèce, l’ordre étatique qui entre en ligne de compte est l’ordre juri-
dique espagnol, c’est-à-dire l’ordre juridique de l'Etat dont il s’agit
d'établir les obligations internationales.

Pour ce qui concerne les associés, dire que l’ordre juridique inter-
national ne protège que leurs droits, tels qu’ils sont reconnus par l ordre
interne de l'Etat dont l’obligation internationale est en cause, ne signifie
pas du tout nier que la protection internationale a pour objet en définitive,
en ce cas comme toujours, des intérêts. La référence à l’ordre juridique

236
236 BARCELONA TRACTION (OP. IND. MORELLI)

étatique et aux droits subjectifs conférés par celui-ci ne constitue que le
moyen par lequel le droit international établit quels sont les intérêts
qu’il vise à protéger. Le droit international protège, par l’imposition de
certaines obligations à la charge de l'Etat, uniquement les intérêts des
associés qui, dans l’ordre juridique interne de cet Etat, reçoivent déjà
une protection moyennant l'attribution aux mêmes associés de droits
subjectifs ou d’autres situations juridiques subjectives.

Si cette condition ne se réalise pas, si, en d’autres termes, il s’agit d’in-
térêts qui ne constituent pas, dans l’ordre interne, des droits subjectifs
conférés aux associés, ces intérêts ne forment pas l’objet d’une protection
spécifique par le droit international. Il peut bien s’agir d'intérêts des asso-
ciés coïncidant avec les intérêts de la société. En ce cas, si les intérêts de
la société sont juridiquement protégés dans l’ordre interne, c’est à ces
intérêts (constituant des droits subjectifs de la société) que les obligations
internationales ont égard.

6. L'application au cas d’espèce des principes que je viens d’indiquer
ne donne lieu à aucune difficulté.

Il n’y a pas de divergence entre les Parties quant à l’attitude de l’ordre
interne espagnol pour ce qui concerne la façon de régler la situation juri-
dique d’une société anonyme, d’une part, et les droits des actionnaires
de l’autre. Personne ne conteste que la Barcelona Traction, comme toute
société anonyme, jouissait, dans l’ordre juridique espagnol, de la person-
nalité juridique et qu’elle devait, partant, être considérée comme le titu-
laire des droits sur le patrimoine social. Par conséquent, aucun droit sur
le patrimoine social n’était reconnu aux actionnaires de la Barcelona
Traction, qui ne jouissaient que des droits propres aux actionnaires d’une
société anonyme, tels que le droit au dividende et les droits relatifs à la
gestion de la société.

Or la Belgique ne se plaint pas d’un préjudice quelconque que les
actionnaires de la Barcelona Traction auraient subi, dans leurs droits
propres d'actionnaires, par suite des mesures prises par les autorités
espagnoles. La Belgique se plaint, au contraire, du fait que ces mesures,
bien que prises à l'égard de la société (ou plutôt précisément en raison
de cela), auraient porté atteinte aux intérêts des actionnaires. Or ces
intérêts étaient de simples intérêts, ne constituant pas, dans l’ordre juri-
dique espagnol, des droits subjectifs.

Il s’ensuit, en conformité avec les principes que j’ai énoncés, que, pour
ce qui concerne ces intéréts des actionnaires, le droit international ne
mettait aucune obligation à la charge de l'Espagne; ce qui exclut toute
responsabilité internationale de la méme Espagne pour le préjudice que
les mesures prises par ses autorités auraient causé aux intéréts des action-
naires étrangers. Si l’on fait abstraction des simples intéréts (comme on
doit le faire) et si l’on ne considère que les droits subjectifs, tels qu'ils
découlaient de l’ordre juridique espagnol, c'est seulement aux droits de la
société que les mesures incriminées pouvaient porter atteinte. Mais le
préjudice aux droits de la Barcelona Traction, en tant que société cana-

237
237 BARCELONA TRACTION (OP. IND. MORELLI)

dienne, pourrait, s’il est internationalement illicite, constituer un fait
illicite international uniquement à l’égard du Canada: non pas à l’égard
de la Belgique ni à l’égard de tout autre Etat. A ce propos on peut propre-
ment dire que c’est exclusivement l'Etat canadien qui, à raison de la
nationalité du particulier lésé, a qualité pour prétendre à la réparation.

7. Il faut maintenant faire mention d’une autre façon de poser le pro-
blème du caractère illicite ou non, envers la Belgique, des mesures prises
par les autorités espagnoles, à laquelle les Parties ont eu recours. Au lieu
de se référer à la distinction entre droits et simples intérêts, on a distingué
entre un préjudice direct et un préjudice indirect et l’on s’est demandé si
les mesures incriminées, bien que prises à l’égard de la Barcelona Traction
et causant, en tant que telles, un préjudice direct à celle-ci, constituent un
fait illicite international envers la Belgique pour la raison qu’elles auraient
causé aussi, bien qu’indirectement, un préjudice aux actionnaires belges
de la Barcelona Traction.

Sur la base de ce que j’ai dit quant à l'attitude différente des règles
internationales sur le traitement des étrangers à l'égard des simples
intérêts, d’une part, et des droits, de l’autre, je trouve que la distinction
entre un préjudice direct et un préjudice indirect est dépourvue de toute
utilité.

En effet, si l’on envisage cette catégorie très limitée de règles inter-
nationales sur le traitement des étrangers qui visent à protéger certains
intérêts indépendamment du fait que ceux-ci constituent ou non, dans
l’ordre interne, des droits, la lésion d’un de ces intérêts est, en soi, un fait
internationalement illicite. Aucune importance, à ce propos, ne pourrait
être attachée au rapport dans lequel une telle lésion se trouverait avec la
lésion d’un autre intérêt, dans le sens, en particulier, qu’elle devrait être
considérée comme une conséquence indirecte de cette dernière lésion.

De même, si l’on considère l’autre catégorie de règles internationales,
qui visent à protéger uniquement les droits reconnus par l’ordre juridique
interne, ce qui importe, dans un cas concret, c’est précisément d’établir
s’il s’agit dé la lésion d’un droit. Si cela n’est pas le cas, s’il s’agit, en
d’autres termes, de la lésion d’un simple intérêt, cette lésion ne constitue
pas un fait internationalement illicite, même si elle se trouve dans un
rapport quelconque avec la lésion d’un droit constituant éventuellement,
en tant que telle, un fait illicite envers l’Etat national du particulier lésé.

Il semble, par ailleurs, que la distinction entre préjudice direct et pré-
judice indirect n’est, en substance, qu’une façon différente d’énoncer la
distinction entre la lésion d’un droit et la lésion d'un simple intérêt.
En effet, si l’on part de l’idée d’une mesure prise à l’égard d’un particulier
donné, qui, par suite de cette mesure, aurait directement subi un préjudice,
et que l’on se demande, dans un cas concret, quel est le particulier à l’égard
duquel la mesure peut être considérée comme ayant été prise, il n’y a,
pour répondre à cette question, d'autre moyen que de considérer les effets
juridiques de la mesure. Une mesure ne peut être tenue pour prise à
l'égard d’un sujet donné que si elle produit des effets juridiques pour ce

238
238 BARCELONA TRACTION (OP. IND. MORELLI)

sujet, si, en d’autres termes, elle touche aux droits de ce sujet. Les autres
sujets ne pourraient, le cas échéant, ressentir de la mesure que des consé-
quences affectant leurs simples intérêts. Qualifier ces conséquences d’in-
directes n’est qu’une formule imprécise pour indiquer justement la lésion
du simple intérêt d’un sujet donné, lésion se trouvant dans un certain
rapport avec la lésion du droit d’un autre sujet.

8. J'en arrive à la conclusion qu’une obligation internationale de
l'Espagne pour ce qui concerne le traitement de la Barcelona Traction et,
par conséquent, la responsabilité internationale de l'Espagne à raison
d’une violation éventuelle de cette obligation ne pourraient être affirmées
qu’envers le Canada, Etat national de la société. Ni l'obligation ni la
responsabilité de l’Espagne ne pourraient être affirmées vis-à-vis de la
Belgique ni vis-à-vis de tout autre Etat dont les actionnaires de la Barce-
lona Traction seraient les ressortissants. .

L'absence de toute responsabilité de l'Espagne envers la Belgique pour
ce qui concerne les mesures prises par les autorités espagnoles à l’égard
de la Barcelona Traction n’est que la conséquence de l’absence de toute
obligation, à ce sujet, de l'Espagne envers la Belgique; ce qui dépend, à
son tour, du fait qu’il n’existe aucune règle de droit international d’où
une telle obligation pourrait être déduite.

Tout cela revient à dire qu’il n’y a, pour la Belgique, aucune possibilité
d'exercer la protection diplomatique à l’égard des actionnaires belges de
la Barcelona Traction, étant donné que, comme on l’a déjà dit, l'Etat
qui exerce la protection diplomatique à l’égard de l’un de ses ressortissants
ne fait qu’exiger, pour celui-ci, le traitement requis par les règles inter-
nationales en la matière ou encore que prétendre à une réparation pour
la violation de ces règles.

9. A ce propos aucune importance ne pourrait être attachée au fait
que les actionnaires belges de la Barcelona Traction auraient pu bénéficier
indirectement, pour ce qui concerne leurs propres intérêts, de l’exercice,
par le Canada, de la protection diplomatique à l'égard de la société et
qu’une telle protection n’a pas été poursuivie.

Nous avons vu que les intéréts des actionnaires, en tant que simples
intérêts ne constituant pas, dans l’ordre interne, des droits subjectifs,
sont dépourvus de toute protection par les règles internationales relatives
au traitement des étrangers. Cela n'exclut évidemment pas que ces intérêts
puissent indirectement bénéficier de la protection accordée par les mêmes
règles aux intérêts de la société, dans la mesure où ces intérêts constituent,
pour l’ordre interne, des droits subjectifs. Il peut arriver, par conséquent,
que l’exercice, par l'Etat national de la société, de la protection diploma-
tique à l'égard de celle-ci aboutisse, avec le rétablissement des intérêts de
la société, à rétablir aussi indirectement les intérêts des actionnaires.

Mais cela-n’a aucune influence sur Pattitude, par rapport aux intérêts
des actionnaires, des régles internationales sur le traitement des étrangers.
La simple possibilité d’une protection indirecte des intéréts des action-
naires, dans le sens que l’on a indiqué, ne peut nullement amener à penser

239
239 BARCELONA TRACTION (OP. IND. MORELLI)

que, toutes les fois qu’une telle protection indirecte fait défaut, elle doive
étre remplacée par une protection directe. Cette protection directe ne
pourrait se concrétiser que dans une obligation et éventuellement dans
une situation de responsabilité de l’Etat vis-à-vis de l’Etat national des
actionnaires. Or on ne voit pas quel pourrait étre le fondement de cette
obligation et de cette responsabilité.

En réalité l’idée même d’une protection diplomatique des actionnaires
par leur Etat national, cette protection étant conçue comme une protec-
tion subsidiaire, susceptible d’être exercée dans l’hypothèse où la protec-
tion de la société par son Etat national fait défaut, est une idée strictement
liée à une conception qui méconnait la base même de la protection
diplomatique en général. C’est qu’on conçoit la protection diplomatique,
non pas comme le simple exercice, par un Etat, d’un droit subjectif qui
lui est conféré par les règles internationales relatives au traitement des
étrangers, mais plutôt comme une procédure tout à fait indépendante de
l’existence d’un droit subjectif.

C’est seulement en se plaçant dans cette perspective qu’on pourrait
envisager, pour ce qui concerne le traitement réservé à une société ano-
nyme, une protection diplomatique des actionnaires par leur Etat national
en tant que protection subsidiaire, c’est-à-dire subordonnée au fait que
la protection diplomatique n’est pas exercée ou poursuivie par l'Etat
national de la société. Ce qui est, au contraire, tout à fait inconcevable
si l’on part de l’idée correcte d’après laquelle la protection diplomatique
n’est que l’exercice d’un droit subjectif international et qu’elle suppose,
par conséquent, l’existence d’un tel droit.

10. Tl n’est pas possible non plus, pour démontrer l’admissibilité d’une
protection diplomatique subsidiaire des actionnaires, en cas de défaut
d'exercice de la protection diplomatique à l’égard de la société, de s’ap-
puyer sur l’analogie ou, pour mieux dire, sur le parallélisme qui existerait
entre cette prétendue protection diplomatique subsidiaire, d’une part,
et, d’autre part, la possibilité éventuellement reconnue par le droit interne
aux actionnaires d’agir contre les organes sociaux ou à leur place si ceux-
ci se montrent inactifs.

C'est l’idée même à la base d’une telle argumentation qui, à mon avis,
ne peut être acceptée: celle de la nécessité d’une protection quelconque
des intérêts des actionnaires par le droit international. Cette protection
n’a aucun caractère de nécessité; elle n'existe que dans les limites et aux
conditions qui sont fixées par le droit international lui-même. En outre,
les exigences que le droit interne vise à satisfaire ne sont pas nécessaire-
ment des exigences dont le droit international doive aussi se soucier.

Il va sans dire que, si l’ordre juridique interne confère, en cas d’inac-
tivité des organes sociaux, certains droits subjectifs aux actionnaires,
ces droits, de même que tous les autres droits propres des actionnaires,
jouiront, en tant que tels, de la protection que le droit international ac-
corde en général aux droits conférés aux particuliers par l’ordre juridique
étatique.

240
240 BARCELONA TRACTION (OP. IND. MORELLI)

11. Le défaut, dans un cas concret, d’exercice de la protection diplo-
matique à l’égard de la société pourrait être la conséquence de l’impossi-
bilité même d’exercer une telle protection en l’espèce.

On a indiqué comme un cas d’impossibilité d’exercice de la protection
diplomatique de la société par son Etat nationai l’hypothèse d’une société
dissoute ou d’une société se trouvant dans une situation d'incapacité
légale ou de simple incapacité de fait d’agir.

Pour ce qui est du cas extrême, celui de la dissolution, il doit naturelle-
ment s’agir d’une dissolution survenue après la mesure incriminée, soit
comme conséquence soit indépendamment même de cette mesure. En
effet, si la société était déjà dissoute lorsque la mesure incriminée a été
prise, on ne pourrait évidemment pas parler de mesure prise 4 l’égard de
la société, mais il faudrait parler, au contraire, de mesure prise directe-
ment à l’égard des associés; ce qui autoriserait, pour cette raison, les
Etats nationaux des associés à exercer Ja protection diplomatique de ces
derniers.

En outre la logique de l’argument implique qu’il doit s’agir d’une ex-
tinction qui soit efficace pour l’ordre juridique de l’Etat national de la
société. Or une telle extinction n’est pas nécessairement une conséquence
automatique de l’extinction qui se serait produite dans l’ordre juridique
de l’État auteur de la mesure incriminée.

Ii est tout à fait évident que, si la société est dissoute pour l’ordre juri-
dique de son Etat national, il n’y a aucune possibilité que la même
société s’adresse à cet Etat pour lui demander d’être diplomatiquement
protégée. Mais une chose est la demande de protection diplomatique
qu'un particulier peut adresser à son Etat national et qui relève entière-
ment de l’ordre juridique interne de cet Etat; autre chose est l’exercice
de la protection diplomatique sur le plan international. La protection
diplomatique, en tant qu’exercice d’un droit subjectif découlant de l’ordre
juridique international, appartient exclusivement à l'Etat, qui est tout à
fait libre à cet égard. Un Etat est libre de ne pas exercer la protection
diplomatique même si le particulier intéressé le demande. Par contre un
Etat peut exercer la protection diplomatique même s’il n’y a pas de de-
mande de la part du particulier. Il s’ensuit que la dissolution d’une société
n’empêche pas son Etat national d’exercer la protection diplomatique
à son égard et que, partant, l’hypothèse envisagée ne se réalise pas du
tout.

12. Il faut reconnaître, au contraire, qu’il y a réellement impossibilité
de la protection diplomatique à l'égard de la société lorsqu'il n'existe
aucun Etat étranger qui pourrait l'exercer. C’est précisément le cas d’une
société ayant la nationalité du même Etat dont l'obligation internationale
est en cause.

Toutefois, dire qu’en ce cas les Etats nationaux des actionnaires sont
autorisés à protéger les intérêts de ceux-ci, parce que ces intérêts ne
peuvent bénéficier indirectement d’une protection quelconque accordée
à la société, signifie bouleverser complètement le système des règles inter-

241
241 BARCELONA TRACTION (OP. IND. MORELLI)

nationales sur le traitement des étrangers. Il s’agirait en outre d’une dé-
duction tout à fait illogique et arbitraire.

En effet, si l’on envisage une protection indirecte et éventuelle, cela
veut dire que l’on constate, pour ce qui concerne les actionnaires, l’ab-
sence d’une protection directe de la part du droit international: on cons-
tate, en d’autres termes, que le droit international ne considère pas les
intérêts des actionnaires, en tant que simples intérêts, comme dignes de
protection de sa part et qu’il s’abstient partant de mettre à la charge de
l'Etat, à ce sujet, des obligations quelconques vis-à-vis des Etats nationaux
des mêmes actionnaires. Cette attitude négative du droit international
ne pourrait être renversée pour le motif que les intérêts des actionnaires
pourraient, dans d’autres hypothèses, bénéficier d’une protection pure-
ment indirecte. Par cette voie artificielle et illogique on aboutirait à créer,
pour les intérêts des actionnaires, une protection directe susceptible
d’être mise en œuvre par leurs Etats nationaux: cette protection, précisé-
ment, qui est refusée par le droit international.

13. A plus forte raison la protection diplomatique des actionnaires
par leurs Etats nationaux doit être exclue lorsque, comme dans le cas
d’espèce, la protection diplomatique de la société par son Etat national
est possible mais, pour une raison quelconque, n’est pas exercée ou
poursuivie.

Aux remarques faites en général sur la conception d’une protection
diplomatique subsidiaire des actionnaires et à celles que je viens de faire
à propos de l’hypothèse de l’impossibilité d’une protection diplomatique
de la société et qui gardent toute leur valeur pour l’hypothèse considérée
maintenant, on peut ajouter d’autres remarques particulières à celle-ci.

Dans cette dernière hypothèse la possibilité pour un Etat d’exercer la
protection diplomatique à l’égard des actionnaires de la société, qui sont
ressortissants de cet Etat, n’aurait aucun caractère absolu, étant subordon-
née à une certaine attitude qu’un Etat tiers, c’est-à-dire l'Etat national de
la société, est libre d’adopter on non: attitude consistant soit à s’abstenir
d'exercer la protection diplomatique à l’égard de la société soit à ne pas
poursuivre une protection diplomatique déjà engagée. II ne serait pas
facile d’établir à quel moment la condition requise pourrait être considé-
rée comme remplie. En tout cas il y aurait un moment avant lequel la
protection diplomatique des actionnaires ne serait pas admise; c’est à
partir de ce moment qu’il y aurait, au contraire, possibilité d’exercer
cette protection. .

Or toute protection diplomatique suppose une obligation et éventuelle-
ment une situation de responsabilité pour l’Etat vis-à-vis duquel la pro-
tection est exercée, parce que par la protection diplomatique on fait
justement valoir une telle obligation ou une telle responsabilité. Par
conséquent, dire que l’Etat national des actionnaires ne peut exercer la
protection diplomatique tant qu’il n’est pas possible d'affirmer que l'Etat
national de la société s’abstient d’en exercer la protection diplomatique,

242
242 BARCELONA TRACTION (OP. IND. MORELLI)

dire cela équivaut à exclure l’existence, avant ledit moment, de toute
obligation ou de toute responsabilité vis-a-vis de l'Etat national des action-
naires. C’est seulement plus tard qu’une telle obligation et éventuellement
une telle responsabilité (et l’illicéité même de la mesure prise à l’égard
de la société) surgiraient, nécessairement avec effet rétroactif, par le fait
d’un Etat tiers, c’est-à-dire de Etat national de la société, qui s’abstien-
drait, pour un motif quelconque dont l’appréciation appartient au pou-
voir discrétionnaire de cet Etat, d'exercer la protection diplomatique de
la société.

Tl suffit d’énoncer une telle construction pour en faire ressortir toute
Pabsurdité. En général on voit mal de quelle façon le non-exercice, par
un Etat, de son droit pourrait avoir une influence quelconque sur la
possibilité d’exercice, voire sur l’existence même, d’un droit d’un autre
Etat. J’ai déjà fait remarquer que les règles internationales relatives au
traitement des étrangers se concrétisent en des rapports bilatéraux.
Or chacun de ces rapports, subjectivement bien déterminé, est absolu-
ment indépendant de tout autre rapport qui, bien que découlant des
mêmes règles, pourrait exister entre des sujets entièrement ou partielle-
ment différents. Aussi l’un desdits rapports ne pourrait-il, dans son exis-
tence ou simplement dans son exercice, avoir une influence quelconque sur
l'existence même d’un autre rapport. Par conséquent, si l’on est d'avis
qu'un Etat n'est pas lié, vis-à-vis de l'Etat national des actionnaires d’une
société anonyme, à une obligation quelconque concernant le traitement
de la société, on ne comprend pas pourquoi une telle obligation devrait
prendre rétroactivement naissance du fait que l’État national de la société
n’exerce pas, pour quelque raison que ce soit, son droit propre.

(Signé) Gaetano MORELLI.

243
